           Case 1:17-cv-01128-SAB Document 68 Filed 05/21/20 Page 1 of 1



1
2
3                                     UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5
     RAYMOND ALFORD BRADFORD,                           )   Case No.: 1:17-cv-01128-SAB (PC)
6                                                       )
                      Plaintiff,                        )
7                                                       )   ORDER STRIKING PLAINTIFF’S REPLY TO
              v.                                            DEFENDANTS’ ANSWER
                                                        )
8                                                       )
     C. OGBUEHI, et al.                                     [ECF No. 67]
9                                                       )
                      Defendants.                       )
10                                                      )
                                                        )
11
12            Plaintiff Raymond Alford Bradford is a state prisoner proceeding pro se and in forma pauperis
13   in this civil rights action pursuant to 42 U.S.C. § 1983.
14            On May 19, 2020, Plaintiff filed a reply to Defendants’ answer to the complaint. (ECF No. 67.)
15            The Court has not ordered any reply to Defendants’ answer in this case. Federal Rule of Civil
16   Procedure 7 lists all pleadings that are permitted, including “if the court orders one, a reply to an
17   answer.” Fed. R. Civ. P. 7(a)(7) (emphasis added). No request to file a reply to the answer was sought
18   or granted in this case, and therefore Plaintiff’s reply must be stricken.1
19            Accordingly, Plaintiff’s reply to Defendants’ answer to the complaint, filed on May 19, 2020
20   (ECF No. 67) is HEREBY STRICKEN from the record.
21
22   IT IS SO ORDERED.
23
     Dated:        May 20, 2020
24                                                          UNITED STATES MAGISTRATE JUDGE

25
26
     1
       A plaintiff rarely needs to file any reply to an answer, “because the allegations in pleadings not requiring a
27   response—e.g., the answer—are already automatically deemed denied or avoided under Rule 8(b)(6).” Fort
     Indep. Indian Cmty. v. California, No. CIV.S-08-432-LKK-KJM, 2008 WL 6579737, at *1 (E.D. Cal. June 24,
28   2008).
                                                            1
